Title: From George Washington to John Hanson, 28 August 1782
From: Washington, George
To: Hanson, John


                  
                     Sir
                     Head Quarters 28th August 1782
                  
                  I do myself the honor to inform your Excellency, that in obedience to the Resolve of Congress of the 12th instant, I proposed a meeting of Commissioners, for the purpose of settling a general Cartel, to Sir Guy Carleton and Admiral Digby, which has been acceded to upon their parts, as your Excellency will perceive by the inclosed extract from Sir Guys letter of te 23d instant.
                  Previous to the meeting of the respective Commissioners, and before I can instruct those who shall be appointed in behalf of the United States, it is absolutely necessary that I should be made acquainted with the determination of Congress upon the following points.
                  Whether I am to confirm the exchange of Lord Cornwallis for the Honble Mr Laurens?
                  And—whether it is their intention that the proposal contained in the letter of Sir Guy Carleton and Admiral Digby of the 2d of August "to exchange Soldiers for Sailors" on the conditions mentioned by those Gentlemen, should be acceded to?
                  The last, should we be fortunate enough to obtain a liquidation of accounts, (and which we must go prepared to suppose we shall be able to effect) will be the great point in controversy, and as it is one of vast political importance, I wish to be explicitly instructed by Congress upon it.
                  As I cannot proceed further in the business, before I am favored with answers to the foregoing, I must request your Excellency to be kind enough to furnish me with them, as soon as Congress shall have decided upon the several matters.  I have the honor to be with the highest Respect your Excellency’s most obt and humble Servt
                  
                     Go: Washington
                  
                  
                     P.S.  I recd your Excellency’s favr of the 13th inclosing Copies of the late advices from the southward.
                  
                  
               